                Case 5:02-mj-00247-PSG Document 3 Filed 04/12/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SARAH E. GRISWOLD (CABN 240326)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5061
 7        FAX: (408) 535-5081
          sarah.griswold@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN JOSE DIVISION
12
                                                             CR 02-00247-PSG
13   UNITED STATES OF AMERICA,                       ) NO. 5:02-MJ-247
                                                     )
14           Plaintiff,                              ) NOTICE OF DISMISSAL
                                                     )
15      v.                                           )
                                                     )
16   JUAN GABRIEL NUNEZ,                             )
                                                     )
17           Defendant.                              )
                                                     )
18
19           With leave of the Court, and pursuant to Federal Rule of Criminal Procedure 48(a), the United
20 States Attorney for the Northern District of California dismisses the above Complaint against Juan

21 Gabriel Nunez without prejudice and moves that the Court quash the arrest warrant issued in connection

22 with the Complaint in this case against Juan Gabriel Nunez.

23

24 DATED: April 12, 2021                                         Respectfully submitted,
25                                                               STEPHANIE M. HINDS
                                                                 Acting United States Attorney
26

27
                                                                 THOMAS A. COLTHURST
28                                                               Deputy Chief, Criminal Division

     NOTICE OF DISMISSAL
     No. 5:02-MJ-247__________                                                                v. 7/10/2018
              Case 5:02-mj-00247-PSG Document 3 Filed 04/12/21 Page 2 of 2


                                                                complaint
 1           Leave is granted to the government to dismiss the indictment against Juan Gabriel Nunez. It is

 2 further ordered that the arrest warrant issued in connection with the Complaint is quashed.

 3

 4

 5 Date: April 12, 2021                                         _________________________________
                                                                HON. ROBERT M. ILLMAN
 6                                                              United States District Judge
                                                                              Magistrate
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     NOTICE OF DISMISSAL
     No. 5:02-MJ-247__________                                                                v. 7/10/2018
